        CASE 0:18-cv-03191-JNE-BRT Doc. 158 Filed 09/24/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                 MOTION FOR ADMISSION PRO HAC VICE


Case Number: __18-cv-3191-JNE-BRT___________

Case Title:   Sohmer, et al. v. UnitedHealth Group, Inc., et al.


                                  Affidavit of Movant

I, Daniel E. Gustafson, an active member in good standing of the bar of the U.S. District
Court for the District of Minnesota, request that this Court admit pro hac vice, Alex M.
Outwater, an attorney admitted to practice and currently in good standing in the U.S.
District Court for the Central District of California, but not admitted to the bar of this
court, who will be counsel for the Plaintiff Samantha Sohmer, in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident,
unless the court grants a motion for a non-Minnesota resident to serve as local counsel,
who is a member in good standing of the bar of this court participate in the preparation
and presentation of the case listed above, and accept service of all papers served.

Check one of the following:

X I am a resident of the State of Minnesota, and agree to participate in the preparation
and the presentation of the case above and accept service of all papers served as required
by LR 83.5(d) (sign and complete information below).

    I am not a resident of the State of Minnesota and hereby move for permission to act
as local counsel under LR 83.5(d). I agree to participate in the preparation and the
presentation of the case listed above, and accept service of all papers served as required
by LR 83.5(d) should my motion for a non-resident to serve as local counsel be granted
by the court (sign and complete information below and attach a completed Motion for
Permission for a Non-Resident to Serve as Local Counsel).

      Signature: /s/Daniel E. Gustafson                 Date: September 24, 2020

      MN Attorney License #: 202241




                                             1
        CASE 0:18-cv-03191-JNE-BRT Doc. 158 Filed 09/24/20 Page 2 of 2




                              Affidavit of Proposed Admittee


I, Alex M. Outwater, am currently a member in good standing of the U.S. District Court
for the Central District of California but am not admitted to the bar of this court. I
understand that if this Court grants me admission pro hac vice, the moving attorney
identified in this motion must participate in the preparation and presentation of the case
listed above, and must accept service of all papers served as required by LR 83.5(d). I
further understand that the District of Minnesota is an electronic court and that I will
receive service as required by Fed. R. Civ. P. 5(b) and 77(d) by electronic means and I
understand that electronic notice will be in lieu of service by mail.

Signature: /s/Alex M. Outwater                  Date: September 24, 2020

Typed Name: Alex M. Outwater

Attorney License Number CA 259062 issued by the State of California

Law Firm Name: SCOTT+SCOTT Attorneys at Law LLP

Law Firm Address: 600 W. Broadway, Suite 3300

                   San Diego, CA 92101


Main phone: (619) 233-4565

Direct line: (619) 798-5318

E-mail address: aoutwater@scott-scott.com




                                            2
